Case: 12-50781     Document: 00512039784         Page: 1     Date Filed: 11/01/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 1, 2012
                                     No. 12-50781
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE TREVINO MORALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-210-3


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jose Trevino Morales (Trevino) is charged with conspiring to launder
money, in violation of 18 U.S.C. § 1956(h). Trevino appeals from an order of the
district court denying his motion to revoke the magistrate judge’s pretrial
detention order.
        The district court’s decision rests upon its conclusion that Trevino has
failed to establish that any condition or combination of conditions will
reasonably assure Trevino’s presence at future proceedings if Trevino is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-50781    Document: 00512039784     Page: 2   Date Filed: 11/01/2012

                                 No. 12-50781

released. 18 U.S.C. § 3142. Absent an error of law, this court will uphold a
district court’s pretrial detention order if it is supported by the proceedings
below. United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992). The same
standard of review applies to the denial of a motion to reconsider a detention
order. United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
      Analysis of the factors set forth in § 3142(g) indicates that the district
court’s conclusions are supported by the proceedings below. See Rueben, 974
F.2d at 586. The pretrial detention order is AFFIRMED.




                                       2